DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,503,038 to McGough in view of U.S. Pat. No. 4,189,975 to Nisida.
McGough ‘038 teaches limitations for a “fastening system” including a “bolt” – 14, “and two connected pieces” – including 10,16, “wherein the bolt comprises a screw cap” – the head as indicated at 48, “and a bolt bar” – the shank portion of the bolt, “directly connected to one end of the screw cap” – as shown, “and the flexible bar is connected to the positioning bar and the threaded portion respectively” – as shown, “
The reference does not disclose further limitation of “transition threads, the transition threads are formed between the flexible bar and the standard threads, and a thread height of the transition threads is smaller than a thread height of the standard threads, wherein the thread height of the standard threads keeps constant”.  However Nisida ‘975 discloses that it is well known in the art to provide standard and transition thread geometry as recited wherein it would have been obvious to one of ordinary skill in the art to replace the standard thread of McGough ‘038 with transition and standard thread geometry as taught by Nisida ‘975 in order to increase the fatigue strength in terms of the endurance limit as suggested by the Nsida ‘975 reference.
McGough ‘038 teaches further limitations of “and wherein the two connected pieces are connected by the bolt, and the anti-shearinq stand is located at a ioint surface where the two connected pieces are jointed” – as shown.
As regards claim 15, Nisida ‘038 as relied on teaches further limitation of “each of the transition thread is formed in a manner that a thread crest is partially truncated” – as shown and described.  


As regards claim 17, Nisida ‘038 as relied on teaches further limitation of “a thread crest line of the transition threads is of an oblique line shape or a curve shape” – oblique-angled line of transition thread anticipates alternatively-phrased limitation. 
As regards claim 18, Nisida ‘038 as relied on teaches further limitation of “the thread crest line forms a tapered angle with respect to an axis of the bolt; and wherein a range of the tapered angle is from 1 degree to 10 degrees” – reference disclosure of a gradient of 3/100 – 60/100 is equivalent to 1.72 – 31 degrees and teaches and/or makes obvious embodiments of invention that anticipate broad limitation.  
As regards claim 19, Nisida ‘038 as relied on teaches further limitation of “the range of the tapered angle is 3 to 5 degrees” – reference disclosure of a gradient of 3/100 – 60/100 is equivalent to 1.72 – 31 degrees and teaches and/or makes obvious embodiments of invention that anticipate broad limitation.  
As regards claim 20, Nisida ‘038 as relied on teaches further limitation of “the transition threads comprise 4 to 5 threads which are close to the screw cap” – although the reference discloses seven threads, the transition threads comprise 4 to 5 threads which are claose to the screw cap.  
As regards claim 21, Nisida ‘038 as relied on teaches further limitation of “the transition threads comprise 4 to 5 threads which are close to the screw cap.    

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,503,038 to McGough in view of U.S. Pat. No. 4,189,975 to Nisida and further in view of U.S. Pat. No. 5,779,416 to Sternitzky.
Although McGough ‘038 discloses reduced diameter portions, the reference does not explicitly disclose the percentage reduction diameter.  However, Sternitzky ‘416 As regards ciaim 24, Sternitzky ‘416 as relied on teaches further limitation of “the diameter of the flexible bar is 0.85 times a nominal diameter of the bolt” - Sternitzky ‘416 as relied on describes :
“the difference a between the major diameter and the reduced diameter portion or undercut 48 is significant. To optimize both the pre-load that the stud can carry, and the high-cycle fatigue capability of the stud, the undercut diameter should be between 3 to 5 thread pitch less than the major diameter. For example, if the stud threads are 10 threads per inch, then he pitch is 0.1 inch. If the major diameter is 2 inches, then the undercut diameter would need to be between 1.7 and 1.5 (between 2-(3.times.0.1) and 2-(5 . times .0.1) ) .“

Accordingly Sternitzky ‘416 teaches that reduced diameter/unreduced diameter portion is equivalent to between 75-85% is well known in the art whereby it would have been obvious to provide reduction of the undercut diameter of McGough ‘038 to be .85 times a nominal diameter in order to optimize the pre-load that the stud can carry and the high-cycle fatigue capability as suggested by Sternitzky ‘416.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677